Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/16/2021 have been fully considered but they are not persuasive. 
The applicant contends Ignjatic in view of Jones fails to disclose the limitation “acquires a plurality of data keywords based on a context associated with the content data” of claims 1,9. 
The examiner disagrees. The applicant’s remarks and the specification does not describe or define the term “context”. The dictionary definition of context is “the parts of a written or spoken statement that precede or follow a specific word or passage, usually influencing its meaning or effect”. (https://www.dictionary.com/browse/context)  
Ignjatic discloses acquiring a plurality of data keywords based on the content data (paragraph 22 discloses an analyzer included in the indexing engine can identify keywords from the text generated from speech to text software of the recorded collaboration session.) 
Although Ignjatic discloses acquiring a plurality of data keywords based on the content data (paragraph 22), Ignjatic fails to disclose the plurality of data keywords are based on a context associated with the content data by analyzing the inputted content data. Jones discloses 
“The relevance engine 2704 processes the words 2706 according to, for example, heuristic algorithms, to determine relevant keywords 2708 spoken in relevant keywords 2708 may represent, for example, frequently spoken words, statistically significant words, topics, etc. The keywords 2708 may comprise one or more of the words 2706 or, in alternative embodiments, may comprise related words based on the subject matter of the audio conference 114.” (Col. 21, lines 47-57)
“The relevant keyword(s) 2708 may comprise an identification of frequently spoken word(s), determination of a particular topic, or otherwise identify meaningful subject matter being spoken in the audio conference session and/or related to one or more extracted words 2706. … a keyword 2708 may also comprise an extracted word 2706 which appears to be of particular importance based on, for example the identity of the participant 104 speaking …” (Col. 22, lines 24-50)
Based on the definition of the term “context” and disclosure of Jones, the passages of above of Jones indicates the relevant keywords are based on context associated with the audio conference, wherein the context can be “determination of a particular topic or otherwise identify meaningful subject matter being spoken in the audio conference session and/or related to one or more extracted words 2706”, “one or more extracted words appears to be of particular importance based on, for example the identity of the participant 104 speaking …”. These relevant keywords are acquired by analyzing extracted words from the audio conference (Fig. 26, labels 2602,2604,2606,2608) It would be obvious to one skilled in the art at the time of the application to modify Ignjatic by acquiring a plurality of keywords based on the context of the audio input as disclosed by Jones so to include keywords associated with the 
For these reasons, such references disclose the recited limitation “acquires a plurality of keywords based on a context associated with the content data”. The status of the office action stands as previously stated with consideration of the newly added amendment to the claims.

The applicant further contends claims 2,4-8,10, and 12-15 are dependent on respective independent claims 1,9, hence should overcome the rejection for at least the reasons indicated for the independent claims. 
The examiner disagrees. Such claims are dependent on respective independent claims. Please see the rebuttal of the independent claims above and office action below.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an input unit for receiving content data” in claim 1, “an audio output unit for outputting content data” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,4-10,12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ignjatic et al (US Publication No.: 20160342639) in view of Jones et al (US Patent No.: 9560206).
Claim 1, Ignjatic et al discloses 

	a memory for storing information on the content data (Paragraph 19 discloses memory for storing audio, image and video files.);
	an audio output unit for outputting (Such limitation invokes 35 USC 112f, hence incorporates the apparatus into the claim. Page 14, lines 15-16 discloses the audio output unit may be a speaker. Paragraph 21 discloses a speaker.) content data (Paragraph 21 the various I/O devices present received data signals to a user. Paragraph 5 discloses the user will search the index for keywords to identify and review particular segments of the meeting. The keywords matches the timestamp to the particular segment of the meeting.); and
	a processor (Paragraph 19), which acquires a plurality of data keywords by analyzing the inputted content data (Paragraph 22 discloses indexing engine can be configured to index meetings recorded by the recording module. An analyzer included in the indexing engine can identify keywords from the text, wherein the text is generated from speech to text software of the recorded collaboration session.), 
	matches and stores time stamps, of the content data, respectively corresponding to the plurality of acquire keywords (Paragraph 5 discloses keywords can be associated with a particular time reference. Paragraph 35 discloses time stamp associated with ke77yword of the content. The user can search the index for keywords to identify and 
based on a user command being inputted (paragraph 5,22,30,36 discloses the user navigating or searching an index or topic for the section of the recording directed to a topic of interest.), searching for a data keyword corresponding to the inputted user command among the stored data keywords (Paragraph 36 discloses creating specialized indexes based on topics and are searched by the user.); and
	plays the content data based on the time stamp corresponding to the searched data keyword (paragraph 5 discloses the user can search the index for keywords to identify and review particular segments of the meeting. Paragraph 21 discloses I/O devices present received data signals to a user. Paragraph 32,35 discloses keywords matchings timestamp of the recording or content data.). 
Ignjatic discloses acquiring a plurality of data keywords based on the content data (paragraph 22), but fails to disclose the plurality of data keywords are based on a context associated with the content data by analyzing the inputted content data. 
Jones discloses an audio conference indexing acquires a plurality of data keywords based on a content associated with the content data by analyzing the inputted content data (Col. 21, lines 47-57 discloses “The relevance engine 2704 processes the words 2706 according to, for example, heuristic algorithms, to determine relevant keywords 2708 spoken in the audio conference 114. It should be appreciated that the relevant keywords 2708 may represent, for example, frequently spoken words, statistically significant words, topics, etc. The keywords 2708 may comprise one or more of the words 2706 or, in alternative embodiments, may comprise related words based on the subject matter of the audio conference 114.” Col. 22, lines 24-50 discloses “The relevant keyword(s) 2708 may comprise an identification of frequently spoken word(s), determination of a particular topic, or otherwise identify meaningful subject matter being spoken in the audio conference session and/or related to one or more extracted words 2706. … a keyword 2708 may also comprise an extracted word 2706 which appears to be of particular importance based on, for example the identity of the participant 104 speaking …”.) It would be obvious to one skilled in the art at the time of the application to modify Ignjatic by acquiring a plurality of keywords based on the context of the audio input as disclosed by Jones so to index the audio using keywords associated with the context of the audio, hence improving the user’s ability to access specific parts of the audio more readily and quickly.
	Claim 2, Ignjatic et al discloses a system that allows a user to playback recordings such as audio conferences, etc. (paragraph 3,30,5) by allowing users to search for a segment of the recording using keywords (paragraph 5,22), but fails to disclose the processor assigns a weight to the data keyword on the basis of at least one of a context of the content data or a frequency of the data keyword. 
	Jones et al discloses a conferencing system that extracts keywords from audio streams (Col. 21, lines 23-46). Such keywords are associated with timestamp or point in the audio streams (Col. 22, lines 40-49, Col. 23, lines 20-30), wherein the keywords are determined based on a relevance score that is calculated as the words are analyzed by the relevance engine. (Col. 22, lines 49-60) The relevance score or weight pertains to the occurrence or frequency of the data keyword spoken in the audio streams (Col. 23, lines 1-20, Col. 23, lines 20-31) 

Claim 4, Jones et al discloses the data keyword includes a domain key word (Co. 21, lines 46-57 discloses the relevant keywords are frequently spoken words, topics, etc spoken during the audio of the conference, wherein the audio includes sentences that are spoken by the participants in the conference.) and a sub keyword (Col. 21, lines 46-57 discloses keywords includes one or more words that are related words based on the subject matter of the audio conference, such as topics, which is also found as relevant keywords.).
Claim 5, Jones et al discloses the domain keyword includes a main topic word of sentences included in the content data (Co. 21, lines 46-57 discloses the relevant keywords are frequently spoken words, topics, etc spoken during the audio of the conference, wherein the audio includes sentences that are spoken by the participants in the conference.)
Claim 6, Jones et al discloses the sub keyword includes at least one of a similar word of the domain keyword, a related word of the domain keyword and a word included in another sentence related to the domain key word (Col. 21, lines 46-57 discloses keywords includes one or more words that are related words based on the subject matter of the audio conference, such as topics, which is also found as relevant keywords.).

Claim 8, Jones et al discloses the processor (paragraph 670), if a selection command with respect to a data keyword included in the visualization chart is inputted, plays the content data on the basis of a time stamp corresponding to the selected data keyword. (Fig. 32, paragraph 661 discloses selecting a topic or keyword and participant for playback of audio. Paragraph 663,664 discloses playing excerpts of the conference recording to the user.)
Claim 9, Ignjatic et al discloses 
	receiving (Paragraph 21 discloses a microphone receiving audio. ) and storing content data (Paragraph 19 discloses memory for storing audio, image and video files.);
	analyzing the inputted content data so as to acquire a plurality of data keywords (Paragraph 22 discloses indexing engine can be configured to index meetings recorded by the recording module. An analyzer included in the indexing engine can identify keywords from the text, wherein the text is generated from speech to text software of the recorded collaboration session.);
	matching and storing time stamps, of the content data, respectively corresponding to the plurality of acquire keywords (Paragraph 5 discloses keywords can be associated with a particular time reference. Paragraph 35 discloses time stamp associated with keyword of the content. The user can search the index for keywords to 
	based on a user command being inputted, searching for a data keyword corresponding to the inputted user command among the stored data keywords (paragraph 5 discloses the user can search the index for keywords to identify and review particular segments of the meeting.); and
	playing the content data based on the time stamp corresponding to the searched data keyword (Paragraph 21 discloses I/O devices present received data signals to a user. Paragraph 32,35 discloses keywords matchings timestamp of the recording or content data.).
Ignjatic discloses acquiring a plurality of data keywords based on the content data (paragraph 22),but fails to disclose the plurality of data keywords are based on a context associated with the content data by analyzing the inputted content data. 
Jones discloses an audio conference indexing acquires a plurality of data keywords based on a content associated with the content data by analyzing the inputted content data (Col. 21, lines 47-57 discloses “The relevance engine 2704 processes the words 2706 according to, for example, heuristic algorithms, to determine relevant keywords 2708 spoken in the audio conference 114. It should be appreciated that the relevant keywords 2708 may represent, for example, frequently spoken words, statistically significant words, topics, etc. The keywords 2708 may comprise one or more of the words 2706 or, in alternative embodiments, may comprise related words based on the subject matter of the audio conference 114.” Col. 22, lines 24-50 discloses “The relevant keyword(s) 2708 may comprise an identification of frequently spoken word(s), determination of a particular  identify meaningful subject matter being spoken in the audio conference session and/or related to one or more extracted words 2706. … a keyword 2708 may also comprise an extracted word 2706 which appears to be of particular importance based on, for example the identity of the participant 104 speaking …”.) It would be obvious to one skilled in the art at the time of the application to modify Ignjatic by acquiring a plurality of keywords based on the context of the audio input as disclosed by Jones so to index the audio using keywords associated with the context of the audio, hence improving the user’s ability to access specific parts of the audio more readily and quickly.
Claim 10, Ignjatic et al discloses a system that allows a user to playback recordings such as audio conferences, etc. (paragraph 3,30,5) by allowing users to search for a segment of the recording using keywords (paragraph 5,22), but fails to disclose the processor assigning a weight to the data keyword on the basis of at least one of a context of the content data or a frequency of the data keyword. 
	Jones et al discloses a conferencing system that extracts keywords from audio streams (Col. 21, lines 23-46). Such keywords are associated with timestamp or point in the audio streams (Col. 22, lines 40-49, Col. 23, lines 20-30), wherein the keywords are determined based on a relevance score that is calculated as the words are analyzed by the relevance engine. (Col. 22, lines 49-60) The relevance score or weight pertains to the occurrence or frequency of the data keyword spoken in the audio streams (Col. 23, lines 1-20, Col. 23, lines 20-31) 
It would be obvious to one skilled in the art before the effective filing date of the application to modify Ignjatic et al by incorporating assigning a weight to the data keyword as disclosed by Jones et al so to identify portions of the audio so the user can 
Claim 12, Jones et al discloses the data keyword includes a domain key word (Co. 21, lines 46-57 discloses the relevant keywords are frequently spoken words, topics, etc spoken during the audio of the conference, wherein the audio includes sentences that are spoken by the participants in the conference.) and a sub keyword (Col. 21, lines 46-57 discloses keywords includes one or more words that are related words based on the subject matter of the audio conference, such as topics, which is also found as relevant keywords.).
Claim 13, Jones et al discloses the domain keyword includes a main topic word of sentences included in the content data (Co. 21, lines 46-57 discloses the relevant keywords are frequently spoken words, topics, etc spoken during the audio of the conference, wherein the audio includes sentences that are spoken by the participants in the conference.)
Claim 14, Jones et al discloses the sub keyword includes at least one of a similar word of the domain keyword, a related word of the domain keyword and a word included in another sentence related to the domain key word (Col. 21, lines 46-57 discloses keywords includes one or more words that are related words based on the subject matter of the audio conference, such as topics, which is also found as relevant keywords.).
Claim 15, Jones et al discloses displaying (Fig. 28a-29b, Fig. 6, label 610) a structure of the content data in a visualization chart on the basis of the domain keyword and the sub keyword (Fig. 28a,28b,29a,29b shows the display displaying the content .

Allowable Subject Matter
Claims 3,11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sandstrom et al (US Publication No.: 20100014828) discloses a system that improves on navigation of a video file based at least in part on the contents of the video. (paragraph 5) Paragraph 65 discloses indexing determined keywords that are important and/or unique in the context of a particular video file. A user may then access a video file by reference to keywords. 
Chandra (US Publication No.: 20160328104) discloses book marking media files in order for the user to find specific locations in audio recording. Paragraph 65 discloses the generation of bookmarks may be based on a particular individual who is speaking. Voice recognition may use contextual information, such as particular keywords or groups of keywords to infer identities of various speakers in the audio recording. 
Cartwright et al (US Publication No.: 20180006837) discloses audio playback system of conference recording includes keyword spotting indices and timestamp. Paragraph 67 discloses “determining the search results may involve searching a keyword .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571) 272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/LINDA WONG/Primary Examiner, Art Unit 2656